DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 29-31, 35-37, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,649,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the invention stipulated by claim 8 of the ‘463 patent.
With respect to claim 21 of the instant application, claim 8 of the ‘463 patent stipulates a system (line 1), comprising: at least one processor (line 3 of claim 1, from which claim 8 depends) programmed to: receive a plurality of images acquired by an image capture device (lines 4-5 of claim 1, from which claim 8 depends), the plurality of images being associated with an environment of a vehicle (lines 4-5 of claim 1, from which claim 8 depends); identify, based on at least one of the images, at least one barrier (lines 8-10 of claim 1, from which claim 8 depends) in the environment of the vehicle (lines 9-10 and 7 of claim 1, from which claim 8 depends); determine that a type of the at least one barrier is a predetermined type (lines 1-2 of claim 8); and based on determining that the type of the at least one barrier is the predetermined type, transmit an update for the map, the update being related to the at least one barrier or the type of the at least one barrier (lines 3-4 of claim 8 and lines 3-5 of claim 7, from which claim 8 depends). While claim 8 of the ‘643 patent fails to specifically stipulate that the processor include circuitry and a memory that includes instructions for execution by the circuitry, such configurations of processors is exceedingly well-known and common in signal processing systems of this nature, so that one of ordinary skill in the art would have readily recognized that the processor of claim 8 in the ‘643 patent could be so configured. Furthermore, while claim 8 of the ‘643 patent also fails to expressly stipulate a non-transitory computer readable medium comprising instructions for performing the functions associated with the system, as required by claim 35 of the instant application, the use of such non-transitory computer-readable media to store instructions to be executed by processors and processing circuitry is also well-established and routinely implemented in such signal processing technologies. Because the functionality implemented by the instructions of claim 35 in the instant application is performed by the system of claim 8 of the ‘463 patent, the non-transitory computer-readable medium having instructions executable to implement these functions, as defined claim 35 of the instant application, would have been obvious to one of ordinary skill in the art. Furthermore, with respect to the method defined by claim 42 of the instant application, it is noted the operations performed by the system of claim 8 of the ‘643 patent correspond to the various functions of the claimed method. While the ‘643 patent does not stipulate the method, the method would have been obvious to one of ordinary skill in the art in view of the operations implemented by the system of claim 8 of the ‘643 patent, so that the invention defined by claim 42 of the instant application would have been obvious to one of ordinary skill in the art in view of the invention stipulated by claim 8 of the ‘643 patent.
Finally, claim 8 of the ‘643 patent further stipulates determining that the type of the at least one barrier is the predetermined type comprises determining that the type of the at least one barrier is a fixed barrier type (lines 1-2 of claim 8), as further required by claims 22 and 36 of the instant application; identifying a navigable region in the environment of the vehicle (lines 6-7 in claim 1, from which claim 8 depends) and that the at least one barrier is associated with an edge of the navigable region (lines 9-10 of claim 1, from which claim 8 depends), as further set forth in claims 23 and 37 of the instant application; determining a navigational path of the vehicle based on the determined type of the at least one barrier (lines 13-15 of claim 1, from which claim 8 depends) and causing the vehicle to travel on at least a portion of the determined navigational path (lines 16-17 of claim 1, from which claim 8 depends), as further defined by claim 29 of the instant application; determining that a type of the at least one barrier is a predetermined type comprises determining that a first barrier is of a fixed type (lines 1-2 of claim 8) and that a second barrier is of a traversable type (lines 11-12 in claim 1, from which claim 8 depends), as further required by claim 30; and that the determined navigational path travels through at least a portion of the traversable barrier (lines 14-15 of claim 1, from which claim 8 depends), as further set forth in claim 31.

Claims 21-23, 29, 35-37, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,296,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the invention stipulated by claim 8 of the ‘010 patent.
With respect to claim 21 of the instant application, claim 8 of the ‘010 patent stipulates a system (line 1), comprising: at least one processing device (line 3 of claim 1, from which claim 8 depends) programmed to: receive a plurality of images acquired by an image capture device (lines 4-6 of claim 1, from which claim 8 depends), the plurality of images being associated with an environment of a vehicle (lines 4-6 of claim 1, from which claim 8 depends); identify, based on at least one of the images, at least one barrier (lines 10-11 of claim 1, from which claim 8 depends) in the environment of the vehicle (lines 11-12 and 8 of claim 1, from which claim 8 depends); determine that a type of the at least one barrier is a predetermined type (lines 1-2 of claim 8); and based on determining that the type of the at least one barrier is the predetermined type, transmit an update for the map, the update being related to the at least one barrier or the type of the at least one barrier (lines 3-4 of claim 8 and lines 3-5 of claim 7, from which claim 8 depends). While claim 8 of the ‘010 patent fails to specifically stipulate that the processing device include circuitry and a memory that includes instructions for execution by the circuitry, such configurations of processing devices is exceedingly well-known and common in signal processing systems of this nature, so that one of ordinary skill in the art would have readily recognized that the processing device of claim 8 in the ‘010 patent could be so configured. Furthermore, while claim 8 of the ‘010 patent also fails to expressly stipulate a non-transitory computer readable medium comprising instructions for performing the functions associated with the system, as required by claim 35 of the instant application, the use of such non-transitory computer-readable media to store instructions to be executed by processing devices is also well-established and routinely implemented in such signal processing technologies. Because the functionality implemented by the instructions of claim 35 in the instant application is performed by the system of claim 8 of the ‘010 patent, the non-transitory computer-readable medium having instructions executable to implement these functions, as defined claim 35 of the instant application, would have been obvious to one of ordinary skill in the art. Furthermore, with respect to the method defined by claim 42 of the instant application, it is noted the operations performed by the system of claim 8 of the ‘010 patent correspond to the various functions of the claimed method. While the ‘010 patent does not stipulate the method, the method would have been obvious to one of ordinary skill in the art in view of the operations implemented by the system of claim 8 of the ‘010 patent, so that the invention defined by claim 42 of the instant application would have been obvious to one of ordinary skill in the art in view of the invention stipulated by claim 8 of the ‘010 patent.
Finally, claim 8 of the ‘010 patent further stipulates determining that the type of the at least one barrier is the predetermined type comprises determining that the type of the at least one barrier is a fixed barrier type (lines 1-2 of claim 8), as further required by claims 22 and 36 of the instant application; identifying a navigable region in the environment of the vehicle (lines 6-8 in claim 1, from which claim 8 depends) and that the at least one barrier is associated with an edge of the navigable region (lines 11-12 of claim 1, from which claim 8 depends), as further set forth in claims 23 and 37 of the instant application;  and determining a navigational path of the vehicle based on the determined type of the at least one barrier (lines 14-15 of claim 1, from which claim 8 depends) and causing the vehicle to travel on at least a portion of the determined navigational path (lines 16-17 of claim 1, from which claim 8 depends), as further defined by claim 29 of the instant application.
Allowable Subject Matter
Claims 24-28, 32-34, and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. and Ganjineh et al. variously teach updating maps based on image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
21 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665